Citation Nr: 1824274	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD with MDD.


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, from October 1986 to March 1987, and from September 1990 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2012, September 2012, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I.  PTSD

The Veteran's then-representative had asserted that his PTSD symptoms are more severely disabling than reflected by the currently assigned disability rating, and argued the RO disregarded the medical opinion of the Veteran's treating psychiatrist.  See May 2012 and September 2012 Notice of Disagreement.

The record reflects that the Veteran was last afforded a VA examination for PTSD in January 2011.  However, in an August 2013 Statement in Support of Claim, the Veteran indicated he was still being treated by Dr. H. for PTSD and requested updated treatment records be obtained.  The Board finds that another examination is necessary to evaluate the current state of the Veteran's PTSD, and consider the Veteran's recent mental health treatment.  Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327.  The last examination was provided over seven years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  As such, the Veteran should be scheduled for a VA examination to assess the current severity of his PTSD.

II.  TDIU

The Veteran's claim for a higher PTSD rating is being remanded for a medical evaluation as to the condition's current severity.  The Veteran's claim of entitlement to TDIU is inextricably intertwined with the remanded PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Development of the Veteran's claim of entitlement to a rating increase for service-connected PTSD may impact his claim for a TDIU.  Therefore, the Board will also remand the TDIU claim. 

III.  Sleep Apnea 

The Veteran has contended that medical evidence reflects that PTSD and sleep apnea both impact the limbic system, which governs the body's response to releasing adrenaline and other hormones.  See February 2017 former representative's statement (VA Form 646).  
 
The August 2015 VA examiner concluded that medical literature indicated sleep apnea is not caused by PTSD opined.  Although the Veteran's treating psychiatrist had linked the Veteran's sleep apnea with his service-connected PTSD, the examiner disregarded that opinion due to a lack of rationale, and instead made a generalized reference to medical literature to support his negative opinion.  However, no citations to specific medical literature and studies were provided in support of this conclusion.  A conclusory statement without a sufficient supporting rationale is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  

In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. H. for PTSD treatment, and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1).

Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of his service-connected PTSD.  The entire claims file must be made available to, and be reviewed by, the examiner.  The examiner should specifically comment on how the Veteran's PTSD, both alone and in combination with his other service-connected disabilities, impacts his employability.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The entire claims file must be made available to, and be reviewed by, the examiner.  The examiner must perform any necessary diagnostic tests and studies.  The examiner is requested to provide an opinion as to the following:

a.) whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was caused by his active duty military service.

b.) whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was caused by (proximately due to or the result of) the Veteran's service-connected PTSD.  

c.) whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected PTSD. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded claims.  If any sought benefit remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

